DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on February 24, 2021.
Claims 7-8 have been cancelled.
Claims 1-6 and 9-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	On line 1 of claim 18, the phrase “the lever” has been deleted and replaced with the phrase “the lever arm”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The paravane towing system and method as claimed are not shown or suggested in the prior art because of the use of a system and method that include a paravane, a lever 
The prior art as disclosed by Stokkeland (US 7,404,370) shows the use of a towing system and method that include a paravane with a bridle, a tow rope that is coupled to said bridle, and a spur line that is coupled to said tow rope.  Hartland        (US 8,619,496) discloses a connecting device in the form of a lever arm rope that is coupled at one end to a bridle of a paravane, and at another end to a tow rope and a spur line.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 1, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617